Citation Nr: 0403577	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include asthma and chronic obstructive pulmonary 
disease, secondary to service-connected calcified pleural 
plaques due to asbestosis.  

2.  Entitlement to service connection for coronary artery 
disease secondary to service-connected calcified pleural 
plaques due to asbestosis.  

3.  Entitlement to a compensable evaluation for calcified 
pleural plaques due to asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In that determination, the RO 
inter alia granted the claim of entitlement to service 
connection for calcified pleural plaques due to asbestosis, 
and denied the claim of entitlement to service connection for 
respiratory and cardiac disorders.  The appellant disagreed 
and this appeal ensued.  

In October 2003, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  




REMAND

With respect to the claims seeking service connection, 
service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  In order to establish service 
connection, either the evidence must show affirmatively that 
such a disease or injury was incurred in or aggravated by 
service, or statutory presumptions may be applied.  There 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Service connection on a secondary 
basis is warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310 (2003).  Additionally, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The record includes statements from a private physician in 
September and December 2000, indicating that asbestosis 
exposure resulted in a mid lung nodule with COPD and heart 
disease.  VA examination in November 2001 and February 2002 
found no such relationship, and in fact cast doubt on whether 
the appellant had a current respiratory or heart disorder.  
Additionally, the veteran alleges that the VA examinations 
were tainted because records from another individual with the 
veteran's name were included in the claims folder and 
presumably available to the examiners.  The Board sees no 
evidence that the VA examiners relied upon the wrong evidence 
when formulating their medical conclusions in this case.  
Indeed, the wrong veteran's records appear to have been 
associated with the claims folder 


after the decisions were rendered.  However, in order to give 
the veteran the benefit of doubt in this case and to 
accurately assess any linkage between any current heart or 
respiratory disorders and the appellant's service, the 
service connection claims will be remanded for appropriate VA 
examinations.  

As for the claim seeking a compensable evaluation for the 
calcified pleural plaques due to asbestosis, disability 
evaluations are determined by the application of a schedule 
of ratings based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The disability is rated using the criteria of Diagnostic Code 
6833 for asbestosis, as follows:  

100 percent:  Forced Vital Capacity (FVC) less than 
50-percent predicted, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; corpulmonale or pulmonary 
hypertension, or; requires outpatient oxygen 
therapy.  

60 percent:  FVC of 50- to 64-percent predicted, 
or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation.  

30 percent:  FVC of 65- to 74-percent predicted, 
or; DLCO (SB) of 56- to 65-percent predicted.  

10 percent:  FVC of 75- to 80-percent predicted, 
or; DLCO (SB) of 66- to 80-percent predicted.  

38 C.F.R. § 4.97 (2003).  As the November 2001 VA respiratory 
examination did not include the results of a pulmonary 
function test, the Board cannot accurate assess the severity 
of the disability.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully met.  The RO must convey (1) 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  



2.  Review the appellant's entire claims 
folder and remove all records belonging 
to another veteran with the same name as 
the appellant.  

3.  Schedule the appellant for a VA 
respiratory examination to determine the 
severity of his service-connected 
calcified pleural plaque due to 
asbestosis.  Send the claims folder to 
the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  Pulmonary function testing 
must be performed, with accurate 
recording of forced vital capacity (FVC) 
in percent predicted; of diffusion 
capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) 
in percent predicted; and of maximum 
exercise capacity measured in milliliters 
per kilogram per minute of oxygen 
consumption.  Ask the examiner to comment 
on the presence of cardiorespiratory 
limitation, corpulmonale or pulmonary 
hypertension, or the need for outpatient 
oxygen therapy.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  Associate a 
report of examination with the claims 
file.  

4.  Schedule the appellant for VA 
respiratory and cardiac examinations to 
determine the nature and etiology of any 
current respiratory and cardiac 
disorders.  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner should be asked to opine 
whether the appellant's respiratory or 
cardiac symptomatology is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or  
less likely than not (i.e., probability 
less than 50 percent) related to service 
or to the service-connected calcified 
pleural plaques due to asbestosis.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



